Title: Thomas Jefferson to C. & A. Conrad & Company, 23 November 1809
From: Jefferson, Thomas
To: Conrad, C. & A., & Co.


          
            Messrs Conrad & co.
             
                     Monticello 
                     Nov. 23. 09.
          
          On my return after an absence of a fortnight, I yesterday recieved your letter of the 13th.
		   
		  
		  
		   
		  Govr Lewis had in his lifetime apprized me that he had contracted with you for the publication of his account of his expedition. I had written to him some time ago to know when he would have it ready
			 & was expecting an answer when I recieved the news of his unfortunate end.
			  
		  
		  James Neelly, the US. agent to the
                  
                  
                  
                  
                  
                  
                  Chickasaws, who writes me that 
                  ‘he has his two trunks of papers (at Nashville, I suppose, from whence his letter is dated) amongst which is said to be his travels to the Pacific ocean; that some days previous to his death he requested of him (Neely) in case any accident happened to him, to send his trunk, with the papers therein to the President, but he thinks it very probable he meant, to me, and wishes to be informed what arrangements may be considered best in sending on his trunks Etc.’I
				am waiting the arrival of Genl Clarke, expected here in a few days, to consult with him on the subject. his aid & his interest in the publication of the work may render him the proper depository to have it prepared &
			 delivered over to you.
			 but my present idea is (if he
				concurs) to order it on to the President, according to his literal desire, and the rather because it is said that there are in his trunks vouchers for his public accounts.
			 be assured I shall spare no
				pains to secure the
			 publication of his work, and when it may be within my sphere to take any definitive step respecting it, you shall be informed of it by, Gentlemen,
          
            Your most obedt servt
            
                  Th: Jefferson
          
        